IN THE COURT OF APPEALS OF TENNESSEE
                            AT KNOXVILLE
                                    August 9, 2000 Session

                   CITY OF CHATTANOOGA v. KEVIN DAVIS

                    Appeal from the Criminal Court for Hamilton County
                          No. 225103    Douglas A. Meyer, Judge

                                  FILED OCTOBER 31, 2000

                                 No. E2000-00664-COA-R3-CV


The defendant was found guilty of violating a city ordinance proscribing reckless driving. A
Chattanooga city court judge imposed a “penalty” of $300. On his appeal to the Hamilton County
Criminal Court, the defendant was again found guilty, but this time his punishment was set at $50.
The trial court went further and permanently enjoined the City of Chattanooga from “imposing or
trying to collect” fines or penalties in excess of $50 for ordinance violations. The trial court also
declared the state statutes and city ordinance providing for the assessment of penalties up to $500
for such violations to be unconstitutional and/or invalid. We affirm the trial court’s imposition of
a $50 fine. We reverse the judgment of court declaring the statutes and city ordinance
unconstitutional and/or invalid. We further reverse the judgment of the court enjoining the City from
collecting fines or penalties in excess of $50.

          Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court
                   Affirmed in Part; Reversed in Part; Case Remanded

CHARLES D. SUSANO, JR., J., delivered the opinion of the court, in which HOUSTON M. GODDARD ,
P.J., joined by way of a separate concurring opinion. HERSCHEL P. FRANKS , J., filed a dissenting
opinion.

Kenneth O. Fritz, Chattanooga, Tennessee, for the appellant, City of Chattanooga.

Jerry H. Summers, Chattanooga, Tennessee, for the appellee, Kevin Davis.

Paul G. Summers, Attorney General & Reporter, and Peter M. Coughlan, Assistant Attorney
General, for the intervening party, State of Tennessee.


                                            OPINION
                                                          I.

       The City appeals from the trial court’s order finding three statutory provisions and a city
ordinance unconstitutional and/or invalid. The text of the statutes and city ordinance at issue
provide, in pertinent part, as follows:

                                                T.C.A. § 6-54-306

                  All home rule municipalities are empowered to set maximum
                  penalties of thirty (30) days imprisonment and/or monetary penalties
                  and forfeitures up to five hundred dollars ($500), or both, to cover
                  administrative expenses incident to correction of municipal
                  violations.

                                                T.C.A. § 6-54-308

                  (a) Except as provided in § 6-54-306 for home rule municipalities, the
                  legislative body of any other municipality may establish a monetary
                  penalty not to exceed five hundred dollars ($500) for each violation
                  of an ordinance of such municipality.

                  (b) The authority for increased monetary penalties for ordinance
                  violations provided by this section does not apply to ordinances
                  regulating all moving traffic violations.

                                               T.C.A. § 55-10-307

                  (a) Any incorporated municipality may by ordinance adopt, by
                  reference, any of the appropriate provisions of §§ 55-8-101 -- 55-8-
                  180, 55-10-101 -- 55-10-310,1 55-50-301, 55-50-302, 55-50-304, 55-
                  50-305, 55-50-311, and 55-50-312, and may by ordinance provide
                  additional regulations for the operation of vehicles within the
                  municipality, which shall not be in conflict with the provisions of
                  such sections....

                                     Chattanooga City Ordinance § 1-8

                  (a) Wherever in this Code or in any ordinance or rule of regulation
                  promulgated by any officer of the city under authority vested in him
                  by law or ordinance, any act is prohibited or is declared to be


         1
          Among the provisions that municipalities are authorized to adopt pursuant to this section is T.C.A. § 55-10-
205, the state reckless driving statute.

                                                         -2-
                    unlawful or a misdemeanor, or the doing of any act is required, or the
                    failure to do any act is declared to be unlawful, the violation of any
                    such provision of this Code or any such ordinance, rule or regulation
                    shall be punished by a monetary penalty and forfeiture not exceeding
                    five hundred dollars ($500.00).

        The defendant, Kevin Davis, was cited for reckless driving in violation of a city ordinance.2
Davis appeared in Chattanooga City Court, where he pled guilty to the charge and was fined $300.
Davis appealed to the Hamilton County Criminal Court3 (hereinafter referred to as “the trial court”)
and filed a motion to dismiss, arguing, inter alia, that the imposition of a fine in excess of $50
violates Article VI, § 14 of the Tennessee Constitution, which provides, in pertinent part, that “[n]o
fine shall be laid on any citizen of this State that shall exceed fifty dollars, unless it shall be assessed
by a jury of his peers....” In addition to challenging the constitutionality of the fine itself, Davis
argued below and contends on this appeal that T.C.A. § 6-54-306, which enables home rule
municipalities such as Chattanooga to impose penalties up to $500 for violations of municipal
ordinances, is unconstitutional in that it “deprives an individual of due process of law and
fundamental fairness.”

        Following a hearing on June 21, 1999, the trial court entered an order purporting to “amend”
the lower court’s judgment and reducing the fine to $50. On July 14, 1999, the trial court entered
another order, enjoining the City from imposing or collecting fines or penalties in excess of fifty
dollars. The injunction was later modified to allow the City to accept payment of fines imposed
before the date of the injunction. The City moved to stay the injunction, which motion was denied.
The City then filed an application for an extraordinary appeal with this Court seeking to stay the
injunction; we denied the City’s application.

         Davis filed a motion in the trial court seeking a clarification of that court’s decrees, arguing
that although the trial court had “overruled the defendant’s constitutional attack on T.C.A. § 6-54-
306,” the court had “expressed its personal belief [at the June 21, 1999, hearing] that said statute was


         2
             Chattanooga C ity Code § 24-13 provides as follows:

                    (a) Any person who drives any vehicle in wilful or w anton disreg ard for the sa fety
                    of persons or property is guilty of reckless driving.

                    (b) Every person convicted of reckless driving shall be punished up on the first
                    conviction by a fine of not less than five dollars ($5.00), on a second conviction by
                    a fine of not less than ten dollars ($10.00), on a third conviction b y a fine of not less
                    than twenty-five dollars ($25.00) and on all subsequent convictions by a fine of not
                    less than fifty dollars ($50.00).

It should be noted that this provision, while setting minimum fines for violation s, does not se t maximum s.

         3
            Section 4.1 of the Chattanooga City Charter states that an appeal from the city court “may be taken to the
circuit [crimina l] court of H amilton Co unty.” (Brac kets in original).

                                                               -3-
unconstitutional.” Davis requested another hearing so the trial court could “clarify its present
position” as to the constitutionality of the statute.

        The trial court entered an order directing the Tennessee Attorney General to file a brief.
Following a hearing in which the Attorney General participated, the trial court entered an order in
which it made several findings. First, the trial court reiterated its holding that Davis should be fined
$50 for violation of the city ordinance against reckless driving. Second, the trial court declared that
the $300 fine imposed by the city judge violates Article VI, § 14 of the Tennessee Constitution.
Third, the trial court held that T.C.A. §§ 6-54-306 and 6-54-308 are “unconstitutional in their
application.” The court stated as follows:

                There is no reasonable basis or criteria by which [home rule
                municipalities] can be considered as a class different from other
                municipalities or non-incorporated areas of the State. The
                classification is purely arbitrary and therefore unconstitutional under
                the equal protection clause[s] of the United States and Tennessee
                Constitutions.

Fourth, the trial court declared T.C.A. § 55-10-307 to be “unconstitutional in its applications,”
reasoning that “[b]y delegating to municipalities the authority to adopt by ordinances state statues
[sic] without requiring them to impose the same penal provisions, the legislature is denying citizens
equal treatment under the law.” The court stated that this legislative grant of authority was also
unconstitutional because “[p]rosecutorial discretion in this situation rests not with the District
Attorney General, but with police officers and others, who may arrest with or without a warrant...and
subsequently bring the offender to City Court for an ordinance violation or General Sessions Court
for a state law violation.” Fifth, the trial court declared City Code § 1-8 “invalid as enacted because
it does not (1) set maximum penalties of thirty days, (2) does not state that it is to cover
administrative provisions incident to correction of municipal violations, and (3) states that violations
of ordinances shall be punished by a monetary penalty.” (Emphasis in original). The trial court
reasoned that if the purpose of the ordinance is to punish violators of municipal ordinances, then the
penalty imposed is a criminal penalty and cannot be considered a civil penalty. Finally, the trial
court made permanent the July 14, 1999, injunction enjoining the City from imposing or collecting
fines or monetary penalties in excess of fifty dollars.

        The City appeals, presenting four issues, which we restate as follows:

                1. Did the trial court err in holding that the fine imposed by the city
                judge violates Article VI, § 14 of the Tennessee Constitution?

                2. Did the trial court err in finding T.C.A. §§ 6-54-306, 6-54-308,
                and 55-10-307 unconstitutional?




                                                  -4-
               3. Did the trial court err in finding Chattanooga City Code § 1-8
               invalid?

               4. Did the trial court lack jurisdiction to issue an injunction
               precluding the City Court from imposing civil penalties in excess of
               fifty dollars?

The Attorney General joins this appeal to defend the constitutionality of the challenged statutes.

                                                  II.

         We begin our analysis with a threshold review of the role of the trial court in an appeal from
the Chattanooga City Court. An appeal from a municipal court is subject to the same terms and
restrictions as an appeal from general sessions court. T.C.A. § 27-5-102 (1980). An appeal from
general sessions court is heard de novo in the circuit court. T.C.A. § 27-5-108(c) (1980). As the
Supreme Court has stated:

               De novo appeals from the general sessions courts differ from other
               types of appellate proceedings. The circuit court does not review the
               general sessions court’s decision. Rather, it provides the parties an
               entirely new trial as if no other trial had occurred and as if the case
               had originated in the circuit court.

Ware v. Meharry Med. College, 898 S.W.2d 181, 184 (Tenn. 1995) (citation omitted).

         In conducting a de novo hearing, the trial court was not charged with the responsibility of
reviewing the propriety of the fine imposed by the city court; rather, it was to adjudicate the charge
of reckless driving as if the hearing in the city court had never happened. In so doing, the trial court
was presented with two issues: (1) whether the defendant was guilty of violating the ordinance and,
(2) if so, what the appropriate penalty should be. It does not appear from the record that Davis’ guilt
was at issue on the appeal to the trial court. Accordingly, the issue before the trial court was the
amount of the penalty. The trial court assessed a $50 fine. Because this amount does not run afoul
of Article VI, § 14, the issue of the constitutionality of a fine in excess of $50 is not squarely
presented by the trial court’s resolution of the reckless driving charge against Davis.

        While it was not required to determine the correctness of the city court’s judgment, the trial
court elected to do so. This arguably calls into play the principle that a court should not reach a
constitutional questions unless it is absolutely necessary. See Owens v. State, 908 S.W.2d 923, 926
(Tenn. 1995). However, in this case, the trial court’s assessment of a $50 fine stems from its
determination that any fine above that amount would be unconstitutional. The trial court issued an
injunction against the City because of this finding. We therefore find it necessary to resolve whether
a fine in excess of $50 imposed for a violation of a municipal ordinance violates Article VI, § 14.



                                                  -5-
        As we have previously stated, Article VI, § 14 provides as follows:

                No fine shall be laid on any citizen of this State that shall exceed fifty
                dollars, unless it shall be assessed by a jury of his peers, who shall
                assess the fine at the time they find the fact, if they think the fine
                should be more than fifty dollars.

At first blush, it would seem unnecessary to proceed any further: Davis was, at least initially, fined
$300, and the Constitution prohibits the imposition of a fine of more than $50. However, our inquiry
does not end there, because, as noted below, there is ample precedent that penalties imposed by
municipalities for violations of their ordinances -- penalties that are often referred to as fines -- are
actually not “fines” within the meaning of Article VI, § 14.

        In City of Chattanooga v. Myers, 787 S.W.2d 921, 926 (Tenn. 1990), the Supreme Court
noted that it had long been held in Tennessee that an action to recover a fine or penalty for a
violation of a municipal ordinance is a civil proceeding. The Court traced this rule back to its
decision in Meaher v. Mayor and Aldermen of Chattanooga, 1 Head 74, 38 Tenn. 74 (1858), in
which the Court stated:

                If the fine, forfeiture, or penalty -- for the name is not so material --
                is fixed by the ordinance, for any particular thing, that may be
                recovered by warrant, and the only proof required is, that the offence,
                or act to which such fine or forfeiture is attached, has been
                committed. Debt is the proper action for penalties prescribed for
                certain offences, by acts or ordinances.

Myers, 787 S.W.2d at 923 (citing Meaher, 38 Tenn. at 76). (Emphasis in Myers). In O’Haver v.
Montgomery, 120 Tenn. 448, 111 S.W. 449 (1908), the Supreme Court recognized that a proceeding
to recover a penalty for a violation of a municipal ordinance has characteristics of a civil as well as
a criminal action:

                In truth, when a violator of a municipal ordinance is arrested and
                brought before the municipal court, he is tried for an offense
                committed against the laws of the corporation; but, in the absence of
                apt legislation to the contrary, his punishment is in the form of the
                assessment of a penalty. The practice partakes of both a civil and
                criminal character. He is arrested on warrant as in criminal cases, and
                if found guilty a judgment is entered against him as for a fine, and on
                failure to pay the amount assessed against him he may be held in
                custody until he pays or secures it, or be put at labor to pay it. If
                dissatisfied with the judgment he may appeal, as in civil cases, upon
                complying with the law or statute applicable, and may have a retrial
                in the circuit court, where the matter will be heard de novo, the rules


                                                   -6-
              of practice applicable to civil cases applying in such trial; but at last
              the purpose of the action is punishment. So it is perceived the action
              is partly criminal and partly civil; a criminal action in substance and
              purpose, and partly civil and partly criminal in the practice governing
              it. When we characterize the action as being of a criminal nature, we
              do not mean to be understood as using the term wholly in the sense
              in which it is applicable to actions brought by the state in the form of
              indictments and presentments for violations of the criminal laws of
              the state, but rather by analogy, and for want of a better term. A
              municipality is a government within itself, and must have the power
              to punish for offenses against its laws, and must be able to bring that
              punishment to bear and to make it effective by its own agencies -- that
              is, through its own courts and officers. However, the right of appeal
              may be given, and generally is given, and, if exercised, the
              municipality appears in another jurisdiction; that is, in the courts of
              the state, as a suitor to recover the penalty which it has assessed
              against the violator of its laws. But the larger court, while trying the
              controversy as a civil suit, will see to it that the municipality, if
              successful, shall have there the same sanctions for the enforcement of
              its laws as if the trial had terminated in the municipal court. In truth,
              the action is in its various aspects a hybrid one, partly criminal and
              partly civil.

O’Haver, 111 S.W. at 451-452.

       In 1964, the Court of Appeals addressed the exact issue presented in the instant case. In
O’Dell v. City of Knoxville, 388 S.W.2d 150 (Tenn. Ct. App. 1964), the defendant, who was fined
$100 by a city judge for a violation of a municipal ordinance, argued that both the fine and the
ordinance authorizing it violated Article VI, § 14. This Court expressly rejected the defendant’s
argument, relying upon the long-standing rule in Tennessee that a proceeding for a violation of a
municipal ordinance is a civil action, not a criminal proceeding. Id. at 152.

       Six years after the O’Dell decision, the United States Supreme Court held in Waller v.
Florida, 397 U.S. 387, 395, 90 S.Ct. 1184, 1188-89, 25 L.Ed.2d 435 (1970), that, under double
jeopardy principles, a defendant who was tried in a municipal court for violating a municipal
ordinance could not later be tried by the state for state offenses based upon the same facts. In
Metropolitan Government of Nashville and Davidson County v. Miles, 524 S.W.2d 656, 658-59,
660 (Tenn. 1975), the Tennessee Supreme Court, applying Waller, concluded that a proceeding for
the imposition of a fine in a municipal court constituted jeopardy under the double jeopardy
provisions of the Tennessee and United States Constitutions. The plaintiff, citing O’Haver and
O’Dell, had argued that double jeopardy did not occur if the proceeding was simply for the
imposition of a fine in a civil proceeding. The Miles Court rejected this argument, opining that
O’Haver and O’Dell had been, “at least impliedly, overruled” by State v. Jackson, 503 S.W.2d 185


                                                -7-
(Tenn. 1973). Miles, 524 S.W.2d at 659. In Jackson, the Supreme Court held that a juvenile found
not guilty in a juvenile proceeding, which is considered a civil proceeding, could not be tried again
for the same offense upon appeal to the circuit court. Jackson, 503 S.W.2d at 188.

       In Metropolitan Government of Nashville and Davidson County v. Allen, 529 S.W.2d 699
(Tenn. 1975), the Supreme Court was presented with the issue of who should be the clerk of the
general sessions court of Davidson County. The resolution of that issue required a determination
of whether proceedings for violations of municipal ordinances are civil or criminal in nature. The
Supreme Court concluded that such proceedings are civil. Id. at 706. In reviewing the applicable
case law, the Court revisited Miles and noted that its language “may have been overbroad” when it
was stated that O’Haver and O’Dell had been impliedly overruled:

               More precise language -- and language more in keeping with the
               thrust of our principal holding in Miles, which we reiterate -- would
               have been:

                       These cases [O’Haver and O’Dell] are not authority
                       for the proposition that an appeal may follow an
                       acquittal, after a trial on the merits in a case involving
                       violation of a city ordinance.

                                       *       *         *

               When examined in the light of the foregoing, there is no conflict
               between the Miles-Jackson holding and that of O’Haver and O’Dell.

               Procedurally, cases involving violation of city ordinances continue to
               be civil in nature.

               They are in the nature of an action for debt. They are not criminal
               prosecutions, but are merely penal actions having as their object the
               vindication of domestic regulations. They are governed by rules in
               civil cases including the right to retrial on appeal to the circuit court
               where the matter will be heard de novo.

               An appeal for the violation of a municipal ordinance is a civil action,
               triable de novo in the circuit court in precisely the same manner and
               under the same procedural rules as those governing tort actions
               instituted in the General Sessions Courts, to include the right to a jury
               trial. But, as held in Miles, the rules of double jeopardy apply to
               preclude an appeal from a judgment of acquittal. This seemingly
               incongruous result is mandated by the holding of the Supreme Court



                                                   -8-
                  of the United States in Waller v. Florida...and is supported by other
                  cases cited in Miles.

Allen, 529 S.W.2d at 707 (citations omitted).

        As we noted at the beginning of this particular part of our analysis, the Supreme Court, in
City of Chattanooga v. Myers, 787 S.W.2d 921, 928 (Tenn. 1990), reaffirmed the principle that
proceedings for violations of municipal ordinances are civil in nature. In Myers, the Supreme Court
held that a defendant convicted of a violation of a municipal ordinance is entitled to a jury trial on
appeal to the circuit court. Id. at 928. The Court stated as follows:

                  In summary, for 130 years proceedings to recover fines for the
                  violation of municipal ordinances have been considered civil for the
                  purposes of procedure and appeal, although the principles of double
                  jeopardy have recently been determined to apply in such cases. The
                  basis of the cases, accepted in Allen-Briggs,4 is that an appeal to
                  circuit court of a judgment of a municipal court -- even when the
                  defendant is the appellant -- is an appeal in a civil action brought by
                  the municipality to recover a “debt.”

Id. at 928 (citation omitted).

       In the course of analyzing the numerous cases on the issue, the Myers Court noted that this
Court’s holding in O’Dell -- that a fine for the violation of a city ordinance is not a “fine” within the
meaning of Article VI, § 14 -- is “a holding compatible with the Allen-Briggs position.” Id.

        Finally, we note the recent decision of a panel of the Middle Section of the Court of Appeals
in Barrett v. Metropolitan Government of Nashville and Davidson County, C/A No. M1999-
01130-COA-R3-CV, 2000 WL 798657, at *2 (Tenn. Ct. App. M.S., filed June 22, 2000) (perm. app.
filed August 22, 2000), wherein this Court, speaking through Judge Cantrell, held that “when the
dust settled after the Myers decision, O’Dell was still the leading case on whether a jury had to
impose a fine/penalty of more than $50 for the violation of a municipal ordinance.” In addressing
violations of a city ordinance, we specifically held in Barrett that

                  the courts have adhered to the Meaher holding that the name given
                  the punishment in the ordinance--whether fine, forfeiture, or penalty--
                  is not material; it is still in the nature of a civil debt, recoverable in a
                  civil action. Therefore, the imposition of the $500 penalties by the


         4
           “Allen-Briggs” is a reference to Metropolitan Government of Nashville and Davidson County v. Allen, 529
S.W.2d 699 (Tenn. 1975) and Briggs v. City of Union City, 531 S.W.2d 106 (T enn. 197 5). The latte r case relied so lely
upon Allen to hold that a defendant convicted of a violation of a city ordinance is entitled to a jury trial upon appeal to
the circuit cou rt. Briggs, 531 S.W.2d at 107.

                                                           -9-
                general sessions court did not violate Article 6, § 14 of the Tennessee
                Constitution.

Id. at *2 (citations omitted).

       Accordingly, pursuant to O’Dell, Barrett, and Myers, we conclude that the $300 fine
imposed by the city judge in this case does not violate Article VI, § 14 of the Tennessee Constitution.
However, we will not disturb the trial court’s judgment imposing a $50 fine upon the defendant, as
that amount is within the penalty range provided by Ordinance § 1-8.

        Were we free to “write on a clean slate,” we might well be inclined to hold that the “penalty
and forfeiture” mentioned in Chattanooga City Ordinance § 1-8 is, in fact, a fine of the type
contemplated by Article VI., § 14, of the Tennessee Constitution. Such a holding would necessarily
lead to a further holding that the legislation before us, both city and state, is unconstitutional as
applied in this case, i.e., the imposition of a “penalty and forfeiture” in excess of $50 by a judge at
a bench trial. However, we do not believe that we are at liberty to make such findings and holdings
because the “slate” is not clean. There are two decisions of this Court, O’Dell and Barrett, expressly
holding to the contrary. The Supreme Court’s decision in Myers appears to approve the basic
holding of O’Dell that a “fine” for the violation of a city ordinance is not a fine of the type
contemplated by Article VI, § 14. We believe that we are bound by precedent to reject the Article
VI, § 14, argument of the defendant, which argument was accepted by the trial court as a part of the
rationale for its judgment. If an appellate judicial determination is to be made upholding the trial
court’s judgment on this point, we believe it is the prerogative of the Supreme Court to make it.

       In summary, we find and hold that Chattanooga City Ordinance § 1-8, facially and as applied,
does not violate Article VI, Section 14, of the Tennessee Constitution.

                                                 III.

        We now turn to the issue of the constitutionality of T.C.A. §§ 6-54-306 and 6-54-308, which,
respectively, enable home rule municipalities and non-home rule municipalities to impose penalties
up to $500 for violations of municipal ordinances. In holding both provisions unconstitutional, the
trial court declared that “no reasonable basis” exists to distinguish home rule municipalities “from
other municipalities or non-incorporated areas of the State,” and that such a classification is “purely
arbitrary and therefore unconstitutional under the equal protection clause.”

        Article XI, § 8 of the Tennessee Constitution provides, in pertinent part, as follows:

                The Legislature shall have no power to suspend any general law for
                the benefit of any particular individual, nor to pass any law for the
                benefit of individuals inconsistent with the general laws of the land;
                nor to pass any law granting to any individual or individuals, rights,
                privileges, immunitie, [immunities] or exemptions other than such as


                                                 -10-
               may be, by the same law extended to any member of the community,
               who may be able to bring himself within the provisions of such law.


        Acknowledging the similarity between Article XI, § 8 and the Equal Protection Clause of the
United States Constitution, Tennessee courts have long applied an equal protection analysis to
constitutional challenges brought pursuant to Article XI, § 8. See Motlow v. State, 125 Tenn. 547,
145 S.W. 177, 180 (Tenn. 1912); King-Bradwall Partnership v. Johnson Controls, Inc., 865
S.W.2d 18, 21 (Tenn. Ct. App. 1993). Absent an infringement of a fundamental right, or a
classification involving a “suspect” or “protected” class -- neither of which is present here -- the
standard to be applied in analyzing equal protection claims is the familiar “rational basis” standard.
State v. Tester, 879 S.W.2d 823, 828 (Tenn. 1994); King-Bradwall, 865 S.W.2d at 21.

        We do not find that these statutes violate equal protection. T.C.A. § 6-54-306 empowers
home rule municipalities to enact penalties up to $500 for ordinance infractions; T.C.A. § 6-54-308
empowers all other municipalities to do the same. Pursuant to these provisions, all municipalities--
home rule or otherwise -- are empowered with the authority to impose increased penalties for
violations of municipal ordinances. Thus, the trial court’s conclusion that home rule municipalities
are classified differently and in an arbitrary manner from other municipalities such as to violate equal
protection is erroneous.

        As for the distinction made between municipalities and “non-incorporated areas of the State,”
we find that the Legislature had a rational basis for this classification. An incorporated municipality,
with clearly defined boundaries and police power responsibilities within those boundaries, certainly
has a unique interest in addressing prohibited conduct that occurs within its geographic borders. By
the enactment of T.C.A. §§ 6-54-306 and 6-54-308, the Legislature has provided such municipalities
with a mechanism by which to enforce its own ordinances, to deter infractions by the imposition of
penalties and/or imprisonment, and to recoup the administrative costs incurred in the process. We
find that these reasons provide a rational basis for this classification. We find no violation of equal
protection in the classification.

                                                  IV.

         The trial court’s rationale for declaring T.C.A. § 55-10-307 unconstitutional was two-fold.
First, the trial court reasoned that the provision denies citizens “equal treatment under the law” in
that it “delegat[es] to municipalities the authority to adopt by ordinances state statues [sic] without
requiring them to impose the same penal provisions.” Second, the trial court declared that the statute
“impinges upon the authority of the District Attorney General,” who alone “can make the decision
whether to proceed with a prosecution for an offense committed within his or her district.” We will
address each of these rationales in turn.




                                                 -11-
        Regarding the trial court’s holding that T.C.A. § 55-10-307 denies equal protection, we find
that a rational basis exists for the delegation of authority to enforce certain driving offenses.5
Certainly, a municipality has a special interest in the operation of motor vehicles on the streets within
its borders. We therefore do not agree with the trial court that this delegation of authority denies
“equal treatment” in violation of the Constitution. Again, we find the classification to have a
rational basis. Furthermore, we find no basis for holding that the general authorization in T.C.A. §
55-10-307 runs afoul of equal protection simply because it fails to require a municipality to impose
the exact penalties set forth in the corresponding state statutes. A municipality’s obvious interest
in the use of its streets is a sufficient rational basis for authorizing it to impose different penalties.

        In holding that T.C.A. § 55-10-307 unconstitutionally impinges upon the authority of the
District Attorney General, the trial court relied upon the Supreme Court’s recent decision in Ramsey
v. Town of Oliver Springs, 998 S.W.2d 207 (Tenn. 1999). In Ramsey, the District Attorney General
of Anderson County filed suit against the Town of Oliver Springs, alleging that the town’s policy
and practice of prosecuting Anderson County criminal cases in a city court located in Roane County
was illegal.6 Id. at 207-08. The city court was granted jurisdiction over such cases by a private act.
Id. The Supreme Court noted that the District Attorney General has “extremely broad” discretion
in seeking warrants, presentments, informations, or indictments for offenses committed within his
or her district. Id. at 209. The Court went on to state:

                  Were it otherwise, prosecutorial discretion would rest not with the
                  District Attorney General, but with police officers who may arrest
                  with or without a warrant depending on the circumstances. This is,
                  in fact, precisely the harm created by the policy and practice
                  employed by the Town of Oliver Springs.

Id. at 210. While finding the private act “facially valid,” the Supreme Court concluded that the act --
by permitting the Town’s police chief to take defendants who allegedly committed crimes in
Anderson County before a city court in Roane County -- “impeded the constitutional and statutory
obligation of the District Attorney General for Anderson County to discharge the duties of his
office.” Id.

         Relying upon Ramsey, the trial court in the instant case found T.C.A. § 55-10-307 to be
unconstitutional. The trial court did not question the facial validity of the statute; rather, it found that
“in its applications” the statute impinged upon the authority of the District Attorney General. We
find that the trial court’s reliance upon Ramsey is misplaced. In Ramsey, the private act was held
to be unconstitutional as applied because the Town of Oliver Springs had both a “policy and
practice” of prosecuting all Anderson County criminal cases arising within the town in the city court

         5
           T.C.A. § 55-10-307(b) enumerates several offenses -- driving while intoxicated, failing to stop after a traffic
accident, d riving on a rev oked or suspende d license, and drag racing -- that remain sole ly state offenses.

         6
         The Town of Oliver Springs is located in three counties, one of which is Anderson County; the city judge of
the Town sits in the Roane County part of Oliver Sp rings.

                                                          -12-
located in Roane County. In the instant case, however, there is insufficient evidence in the record
to establish a “policy and practice” on the part of the City or its officers of citing all those who
violate state traffic laws within the City’s borders to the city court to be tried for violating a city
ordinance, in those cases where there is both a state law and city ordinance implicated by the
defendant’s conduct. Two police officers testified that they knew of no policy or directive to cite
traffic offenders only for municipal violations instead of state offenses. Further, the record does not
contain evidence of a practice of the City’s officers of citing only for municipal violations. As such,
we cannot say that the City has a “policy and practice” of citing traffic offenders only to city court
that rises to the level of impinging upon the discretion and authority of the District Attorney General.

                                                            V.

         The trial court held that Chattanooga City Code § 1-8 is invalid because it does not “comply”
with the provisions of T.C.A. § 6-54-306. Specifically, the court found that the ordinance (1) does
not set a maximum penalty of thirty days; (2) does not state that it is to cover administrative expenses
incident to correction of municipal violations, and (3) provides that violations of ordinances shall
be punished by a penalty.

        T.C.A. § 6-54-306 provides that “home rule municipalities are empowered to set maximum
penalties of thirty (30) days imprisonment and/or monetary penalties and forfeitures up to five
hundred dollars ($500), or both, to cover administrative expenses incident to correction of municipal
violations.” (Emphasis added). Clearly, the statute does not require a municipality to set a
maximum penalty of 30 days imprisonment; nor does the statute require that the ordinance adopting
this provision include a statement that the purpose of the ordinance is to “cover administrative
expenses.” These bases for the trial court’s holding are without merit. Further, we do not find that
the ordinance is invalid merely because of the use of the term “punished.” As we have already held,
the penalty imposed by this ordinance is a civil penalty; it is not criminal in nature. The fact that the
City chose to use the language “punished by a monetary penalty” does not alter the civil nature of
the penalty imposed. See Barrett at * 2. We therefore find that § 1-8 is valid.

                                                            VI.

       We conclude that the trial court erred in finding the various state statutes and Chattanooga
City Ordinance § 1-8 unconstitutional and/or invalid. It results that the injunction should not have
been issued7 and, accordingly, the issuance of same is hereby reversed and held for naught. The
judgment of the trial court assessing a $50 fine against the defendant is affirmed. This case is


         7
           W e further note that the injunction wa s improp er for severa l other reaso ns. The injunction was not requested
by either party in this ca se, nor was the City provid ed any prio r notice of the inj unction req uest. The record does not
contain any “verified complaint, affidavit or other evidence” to demonstrate “immediate and irreparable injury, loss or
damage” to a party, see Tenn. R . Civ. P. 65 .04(2); in fact, the injunction is ap parently aime d at preven ting injury to
“numerous individuals” who are unidentified. Moreover, we note that this was a de novo hearing on the charge of
reckless driving. See T.C.A. § § 27-5-1 02, 27-5 -108(c) (1 980). An injunction prohibiting the City from collecting fines
or penalties fro m other “num erous individ uals” is simply b eyond the sc ope of the m atter before the court.

                                                           -13-
remanded to the trial court for the entry of an order consistent with this opinion. Costs on appeal are
taxed to the appellee.


                                                        ___________________________________
                                                        CHARLES D. SUSANO, JR., JUDGE




                                                 -14-